Citation Nr: 0839389	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 6, 2005, 
for the assignment of a 50 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran a 30 percent rating for PTSD, 
effective June 2, 2003.  A September 2005 rating decision 
increased the veteran's evaluation for PTSD to 50 percent, 
effective July 6, 2005, and a March 2006 rating decision 
increased the veteran's evaluation for PTSD to 70 percent, 
effective November 29, 2005.

Following the September 2004 rating decision on appeal, the 
veteran filed a notice of disagreement (NOD) in January 2005 
disagreeing with his 30 percent evaluation for PTSD.  The RO 
issued the veteran a statement of the case (SOC) addressing 
that issue in February 2005 and the veteran then filed a VA 
Form 9 substantive appeal.  In July 2005 the veteran 
submitted a written statement noting that a 50 percent 
evaluation for PTSD would fully satisfy his appeal.  In a 
September 2005 rating decision the RO granted the veteran a 
50 percent rating for PTSD, and in a March 2006 rating 
decision the veteran was granted a 70 rating for PTSD.  The 
veteran did not appeal the 70 percent rating.  The veteran's 
representative noted in its March 2007 VA Form 646 that the 
current issue before the Board is only entitlement to an 
effective date earlier than July 6, 2005, for an evaluation 
of 50 percent for PTSD.  Therefore, because the veteran was 
granted the full benefit he sought concerning his evaluation 
for PTSD, his claim for an increased rating for PTSD is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The veteran's PTSD did not manifest occupational and social 
impairment, with reduced reliability and productivity, nor 
did it meet or approximate the criteria for a 50 rating, 
prior to July 6, 2005.

CONCLUSION OF LAW

The criteria of an effective date earlier than July 6, 2005, 
for the assignment of a 50 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§  3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
regard to his claim for an increased rating by letter dated 
in June 2004.  The notification substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473, the veteran and 
his representative have demonstrated actual knowledge of the 
evidence necessary to substantiate a claim for an earlier 
effective date for the disability.  The veteran and his 
representative have submitted written statements in which 
they contend that he is entitled to an effective date of May 
20, 2003, for a 50 percent evaluation for PTSD because his 
condition merited such a rating at that time.  They note that 
the veteran's condition was worse than its 30 percent 
evaluation prior to the July 6, 2005 VA examination and point 
to specific medical evidence of record to support this 
contention.  The veteran also indicates that the problems he 
was having on July 6, 2005, had been going on for some time.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Additionally, a March 2006 statement 
of the case (SOC) advised the veteran of the laws regarding 
degrees of disability and effective dates.  The March 2006 
SOC, in addition to the veteran and his representative's 
actual knowledge, have given the veteran notice pursuant to 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran psychiatric 
examinations and opinions as to the severity of the 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.                          

Analysis

The veteran was granted service connection for PTSD in a 
September 2002 rating decision, with a 10 percent evaluation 
and an effective date of September 21, 2001.  He filed a 
claim for an increased evaluation for PTSD that was received 
by the RO on June 2, 2003.  In a September 2004 rating 
decision the veteran's evaluation for PTSD was increased to 
30 percent, effective June 2, 2003.  A September 2005 rating 
decision further increased the veteran's evaluation for PTSD 
to 50 percent, effective July 6, 2005.  In April 2006 the 
veteran completed his substantive appeal of this issue to the 
Board, asserting that entitlement to an effective date 
earlier than July 6, 2005 is warranted for the increase to 50 
percent.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date. 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The earliest possible effective date for a higher evaluation 
is one year prior to the June 2, 2003 claim.  See 38 C.F.R. § 
3.400(o)(2).  

Therefore, it must be determined if the evidence of record 
shows that a rating of 50 percent is warranted for the 
veteran's service-connected PTSD at any time between June 2, 
2002, and the current July 6, 2005, effective date of the 
increased rating to 50 percent.  

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an earlier effective date for an 
increased rating, the adjudicator must consider all symptoms 
of a claimant's service-connected mental condition that 
affect the level of occupational or social impairment.  Id. 
at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) (4th ed.1994).

A VA examination was conducted in August 2002.  The veteran 
was given a diagnosis of mild PTSD and the examiner noted 
that he had a GAF score of 60 or higher.  A psychiatric 
examination of the veteran revealed that he was dressed 
cleanly and in good spirits.  The examiner noted that if he 
did not know that the veteran was complaining of PTSD, he 
would give him a completely normal mental status examination.  
It was noted that the veteran had the routinely heard 
complaints of nightmares and sleep disturbances.

March 2004 VA psychiatric treatment records note that the 
veteran was assessed with chronic PTSD, and that he was well 
dressed and groomed, his mood was good and congruent, he had 
a mostly cheerful affect, he denied perceptual distortions or 
delusions, he denied suicidal or homicidal ideations, his 
thoughts were coherent, goal directed, and future oriented, 
and his insight and judgment were good.

June 2004 VA psychiatric treatment records note that the 
veteran reported recurrent memories of Vietnam that bother 
him from time to time associated with a depressed mood and 
survival guilt.  The veteran also reported that he startles 
from sudden noise, has recurrent nightmares about the war 
about once a week that cause him some middle insomnia, and 
that he avoids crowds.  Overall the veteran is doing fairly 
well.

A VA examination was conducted in August 2004.  The examiner 
noted that he reviewed the veteran's claim file.  The veteran 
reported angry behavior at work, nightmares once a week, 
awakening with heavy sweating, that Oriental faces make him 
angry, and hearing helicopter noises.  A psychiatric 
examination of the veteran revealed that he was well 
oriented, had somewhat goal oriented thinking, that his 
cognitive organization was within normal limits, and that he 
complained of some memory difficulties, but when forced to 
recall past events he could do so.  The examiner noted that 
the veteran emphasized that his PTSD is getting worse, 
particularly because of the Iraq War.  The examiner, who 
conducted the August 2002 examination, noted that the veteran 
had the same degree of PTSD that he had before, but that it 
is a little bit more moderate than he is actually rated for.  
A diagnosis of PTSD between mild and moderate was given and a 
GAF score between 55-60 was assigned.

On the whole, there is no period of time between June 2, 
2002, and July 6, 2005, where the evidence indicates that the 
criteria for a 50 rating have been met or approximated.  

The medical evidence does not demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to findings of such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking.  Disturbances of mood, difficulty in establishing 
and maintaining effective work and social relationships, and 
subjective complaints of some memory difficulties were noted 
throughout the entire medical record, however no one medical 
record or opinion, or other document of record, notes that 
the veteran suffered from a majority of the examples listed 
above for a 50 percent rating during any period of time 
between June 2, 2002 to July 6, 2005.  See 38 C.F.R. § 4.130, 
DC 9411.  The symptoms recited in the criteria are not an 
exhaustive list.  But the demonstrated documented 
manifestations do not approximate a 50 percent rating at any 
relevant times prior to July 6, 2005.  Id. 

In addition, a GAF score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).  During the 
August 2002 and August 2004 VA examinations, respective GAF 
scores of 60 or higher and 55-60 were given, which is 
representative of only mild and moderate symptoms, 
respectively.  See DSM-IV, pp. 46-47.  

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran, is not competent to offer a 
medical opinion as to the extent of his disability, as there 
is no evidence of record that he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 
The preponderance of the evidence is against an effective 
date earlier than July 6, 2005, for the assignment of a 50 
rating for the service-connected PTSD; there is no doubt to 
be resolved; and an earlier effective date is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than July 6, 2005, 
for the assignment of a 50 percent rating for post-traumatic 
stress disorder (PTSD) is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


